Citation Nr: 1409863	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1960 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified during a hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing is in the Virtual VA electronic claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiological examination in November 2011.  During the November 2013 Board hearing, the Veteran testified that his hearing loss has worsened since the last VA examination in 2011.  See November 2013 Board Hearing Transcript p. 4.  The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current severity of his bilateral hearing loss disability.

Further, the last VA treatment record is dated February 10, 2012 from the Beaumont VA Outpatient Clinic.  On remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated Beaumont VA Outpatient Clinic treatment records from February 11, 2012 through the present.
2.  Schedule the Veteran for a VA audiological examination in order to assist in determining the current severity of his service-connected bilateral hearing loss disability.  All indicated studies should be performed, and all findings should be reported in detail.  The claims file should be made available to the examiner for review. 

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


